                       Case 2:03-cr-00176-JCM Document 195 Filed 03/17/21 Page 1 of 2



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7    UNITED STATES OF AMERICA,                            Case No. 2:03-CR-176 JCM
                 8                                         Plaintiff(s),                    ORDER
                 9            v.
               10     HECTOR CIRINO,
               11                                        Defendant(s).
               12
               13            Presently before the court is defendant Hector Cirino’s motion for compassionate
               14     release under the First Step Act. (ECF No. 194).
               15            On September 3, 2020, Chief Judge Miranda Du issued Amended General Order 2020-
               16     06, which appoints the Federal Public Defender’s office (“FPD”) to represent defendants that
               17     file “a pro se section 3582(c)(1)(A) motion directly with this court pursuant to section 603(b)
               18     of the FIRST Step Act.” Amended General Order 2020-06. If FPD determines that the pro se
               19     motion needs no supplementation, it must file a notice stating so within seven days and notify
               20     the defendant. Id.
               21            If the FPD has “a prohibitive conflict,” it must “file a motion requesting that CJA
               22     counsel be appointed according to the regular procedures of the District of Nevada for the
               23     appointment of counsel.” Id.
               24     ...
               25     ...
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                       Case 2:03-cr-00176-JCM Document 195 Filed 03/17/21 Page 2 of 2



                1           Accordingly,
                2           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that FPD is appointed to
                3     assist Cirino with moving for compassionate release consistent with Amended General Order
                4     2020-06.
                5           DATED March 17, 2021.
                6                                              __________________________________________
                                                               UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                             -2-
